UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7862



FERNANDO M. SMITH,

                                              Plaintiff - Appellant,

          versus


BUREAU OF PRISONS; B. G. COMPTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-662-7-SGW)


Submitted:   April 29, 2005                   Decided:   May 11, 2005


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Fernando M. Smith, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fernando    M.     Smith,    a   federal    prisoner,   appeals    the

district   court’s     order    accepting      the     recommendation   of    the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

magistrate judge as adopted by the district court.                 See Smith v.

Bureau of Prisons, No. CA-03-662-7-SGW (W.D. Va. Oct. 25, 2004).

We   dispense   with   oral    argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 2 -